Citation Nr: 0829742	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-16 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
condition.  

2.  Entitlement to service connection for a skin condition.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1964 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied entitlement to 
service connection for the following disabilities:  bilateral 
ankle condition, skin condition, hypertension, tinnitus, and 
PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in May 2005, the 
veteran indicated that he wanted to have a Board hearing at 
the local RO.  Additionally, the veteran indicated that he 
also wished to be scheduled for a local hearing with a 
Decision Review Officer (DRO) at the RO.  Review of the 
record reveals that the veteran received notice of an October 
2006 DRO hearing by way of a July 2006 letter.  Subsequently, 
the veteran indicated in an October 2006 letter that he 
wished to withdraw his hearing request with a DRO at the RO.  
However, as alluded to by the veteran's representative, the 
veteran also requested a local hearing with the Board, but 
there is no indication that the veteran has been scheduled 
for a travel board hearing.  

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the veteran an opportunity for the requested hearing.  
Therefore, a remand is required for the scheduling of a 
Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(a) (2007).

In view of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:  

Schedule the veteran for a Travel Board 
hearing at the RO in Houston, Texas.  The 
veteran and his representative should be 
notified of the date and time of the 
hearing.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




